Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20           PageID.275   Page 1 of 18




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 JOSE REMEDIOS
 SILVA CRUZ, et al.,

       Plaintiffs,                                     Case No. 19-cv-13003
                                                       Hon. Matthew F. Leitman
 v.

 GENERAL MOTORS LLC,

      Defendant.
 __________________________________________________________________/

    OPINION AND ORDER DENYING DEFENDANT’S MOTION TO
 DISMISS FOR FORUM NON CONVENIENS (ECF No. 10) AND DENYING
     PLAINTIFFS’ MOTION TO FILE A SUR-REPLY (ECF No. 17)

       In 2018, Jose Remedios Silva Garcia, Clara Guadalupe Beltran Fraire,

 Desteny Aguilar Beltran, and Susana Frayre Esquivel died in a rollover vehicle

 accident in the State of Durango, Mexico. In this action, the personal representatives

 of these decedents’ estates bring several claims against Defendant General Motors

 LLC (“GM”) arising out of the accident. Plaintiffs allege, among other things, that

 the decedents’ vehicle – a 1990 GMC Sierra – was unreasonably dangerous because

 of its increased risk of a rollover and its lack of a crashworthy roof.

       GM has now moved to dismiss Plaintiffs’ action for forum non conveniens.

 (See Mot. to Dismiss, ECF No. 10.) For the reasons explained below, the Court

 DENIES the motion.



                                            1
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20        PageID.276    Page 2 of 18




                                          I

                                          A

       On July 2, 2018, driver Jose Remedios Silva Garcia and three passengers,

 Clara Guadalupe Beltran Fraire, Desteny Aguilar Beltran, and Susana Frayre

 Esquivel, were traveling in a 1990 GMC Sierra (the “Sierra”) in Cuencamé, a

 municipality in the State of Durango, Mexico. (See Compl. ¶¶ 3–8, ECF No. 1-1,

 PageID.12–13.) The Sierra was manufactured in part, designed in part, assembled

 in final form, and sold at wholesale by GM in Wayne County, Michigan.1 (See

 Compl. ¶¶ 4, 13, ECF No. 1-1, PageID.12–13; Mot. to Dismiss at 2 n.1, ECF No.

 10, PageID.67.)

       As Garcia was driving, the Sierra was involved in a single-vehicle accident.

 All of its occupants died in the accident. (See Compl. ¶¶ 9–10, ECF No. 1-1,

 PageID.13; Translated Accident Report, ECF No. 10-3, PageID.94–99.) At the time



 1
   The Sierra was actually “manufactured in part, designed in part, assembled in final
 form, and sold at wholesale by General Motors Corporation (‘GMC’), which filed
 for bankruptcy on June 1, 2009 in the U.S. Bankruptcy Court for the Southern
 District of New York.” (Mot. to Dismiss at 2 n.1, ECF No. 10, PageID.67.) For ease
 of reference, the Court will refer collectively to GMC and GM as “GM.” The Court
 understands that General Motors LLC may wish to assert defenses related to its
 status as an entity separate from General Motors Corporation and/or related to orders
 entered in bankruptcy proceedings related to General Motors Corporation. The
 Court’s use of the term “GM” to refer collectively to General Motors LLC and
 General Motors Corporation should not be construed as expressing any opinion
 related to such possible defenses. The Court is using that term solely for
 convenience.

                                          2
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20        PageID.277    Page 3 of 18




 of the accident, Garcia lived in the United States, and the three passengers lived in

 Mexico. (See Garcia Pet. for Probate, ECF No. 10-6, PageID.116; Fraire Pet. for

 Probate, ECF No. 10-4, PageID.103; Beltran Pet. for Probate, ECF No. 10-5,

 PageID.110; Esquivel Pet. for Probate, ECF No. 10-7, PageID.122.)

       Following the accident, estates were opened for each of the decedents in the

 Wayne County Probate Court, and the Plaintiffs in this action were appointed as

 personal representatives for the decedents. (See Pets. for Probate, ECF Nos. 10-4,

 10-5, 10-6, and 10-7.) Plaintiff Arturo Aguilar Carlos is the personal representative

 for decedents Clara Guadalupe Beltran Fraire and Desteny Aguilar Beltran. (See

 Fraire Pet. for Probate, ECF No. 10-4, PageID.105; Beltran Pet. for Probate, ECF

 No. 10-5, PageID.111.) He lives in Mexico. (See id.) Plaintiff Jose Remedios Silva

Cruz is the personal representative for decedent Jose Remedios Silva Garcia. (See

Garcia Pet. for Probate, ECF No. 10-6, PageID.117.) He lives in North Carolina.

(See id.) Plaintiff Maria Clara Beltran Fraire is the personal representative for

 decedent Susana Frayre Esquivel. (See Esquivel Pet. for Probate, ECF No. 10-7,

 PageID.123.) She lives in Texas. (See id.) According to Plaintiffs, they opened the

 estates for the decedents in Wayne County because the primary asset of each estate

 is the claim against GM – i.e., the claim that is being asserted in this action – and

 GM is located in Wayne County. (See Resp., ECF No. 15, PageID.178–179, 190.)




                                          3
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20         PageID.278    Page 4 of 18




                                           B

        On October 9, 2019, Plaintiffs sued GM in the Wayne County Circuit Court.

 (See Notice of Removal ¶ 1, ECF No. 1, PageID.2.) Plaintiffs bring claims of

 product liability, negligent and/or gross negligent design, and breach of implied

 warranty and/or express warranty. (See Compl. ¶¶ 11–19, ECF No. 1-1, PageID.11–

 16.)   Plaintiffs allege, among other things, that the Sierra was unreasonably

 dangerous because of its increased risk of a rollover and its lack of a crashworthy

 roof. (See id.) GM removed the action to this Court on October 11, 2019. (See Notice

 of Removal, ECF No. 1, PageID.1–9.)

        GM filed the instant Motion to Dismiss for Forum Non Conveniens on

 February 28, 2020. (See Mot. to Dismiss, ECF No. 10.) In the motion, GM argues

 that this action should be litigated in Mexico rather than in this Court. (See id.,

 PageID.71–81.) Although GM broadly asserts that this action “should be decided

 by a Mexican court,” (id., PageID.66), GM does not specifically identify which

 Mexican court would have jurisdiction over this action.2




 2
   “Like the United States, Mexico has adopted a dual system of federal and state
 courts. There are also specialized tribunals in Mexico that handle disputes in such
 areas as elections, labor, taxation, agriculture, and the military.” Julienne Grant et
 al., Am. Ass’n of Law Libraries, Mexican Law and Legal Research 41 (2014),
 https://lawecommons.luc.edu/cgi/viewcontent.cgi?article=1521&context=facpubs.
 GM has not identified whether this action should be in a Mexican federal court, state
 court, or other specialized tribunal.

                                           4
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20          PageID.279    Page 5 of 18




       Plaintiffs failed to timely respond to GM’s motion, and on March 25, 2020,

 GM filed a “Reply” asking that its motion be granted. (See Reply, ECF No. 11.) The

 same day, the Court ordered Plaintiffs to show cause why the Court should not grant

 GM’s motion. (See Show Cause Order, ECF No. 12.) Plaintiffs filed a response to

 the Court’s show cause order – as well as a response to GM’s motion to dismiss –

 on April 8, 2020.3 (See Resp., ECF No. 15.) GM then filed a substantive reply brief

 on April 22, 2020.4 (See Reply, ECF No. 16.)

       After reviewing the record and the briefs submitted by the parties, the Court

 concludes that it can resolve GM’s motion without oral argument. See E.D. Mich.

 Local Rule 7.1(f)(2).




 3
   According to Plaintiffs, their failure to timely respond to GM’s motion to dismiss
 was due to clerical errors, technological errors and misunderstandings, and
 miscommunications. (See Resp., ECF No. 15, PageID.148–151; see also Stacy
 Decl., ECF No. 15-1; Leger Decl., ECF No. 15-2; Pietsch Aff., ECF No. 15-3.) The
 Court chooses to consider Plaintiffs’ tardy response because there was limited
 prejudice suffered by GM, Plaintiffs’ delay was brief, the delay did not greatly affect
 the proceedings, and Plaintiffs’ delay appears to have been the result of a good-faith
 mistake.
 4
  Plaintiffs filed a motion requesting leave to file a sur-reply, arguing that (a) GM
 submitted two “replies” (ECF Nos. 11 and 16) and (b) GM’s second reply (ECF No.
 16) sought to submit new evidence. (See Mot., ECF No. 17.) The Court disagrees
 with Plaintiffs’ arguments and DENIES Plaintiffs leave to file a sur-reply.

                                           5
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20          PageID.280    Page 6 of 18




                                           II

                                           A

       “Forum non conveniens is a common law doctrine that allows a district court

 not to exercise its jurisdiction.” Jones v. IPX Int’l Equatorial Guinea, S.A., 920 F.3d

 1085, 1090 (6th Cir. 2019). The doctrine “generally applies when the alternative

 forum is in a foreign country, rather than in a different district within the federal

 system.” Id. There are three considerations that a court must address when analyzing

 a forum non conveniens motion: “(1) whether an adequate alternative forum is

 available; (2) whether a balance of private and public interests suggests that trial in

 the chosen forum would be unnecessarily burdensome for the defendant or the court;

 and (3) the amount of deference to give the plaintiff’s choice of forum.” Id. For the

 reasons explained below, the Court concludes that the balance of these factors

 warrants denying GM’s motion to dismiss for forum non conveniens.

                                           B

       The Court turns first to whether “an alternative forum exists, which requires

 another forum to be both available and adequate.” Id. at 1090–91 (citing Piper

 Aircraft v. Reyno, 454 U.S. 235, 254 n.22 (1981)). An alternative forum is typically

 “available” if “the defendant is amenable to process there” and is generally

 “adequate” if “it can remedy the alleged harm.” Id. “The defendant bears the burden

 of identifying an alternative forum that meets these criteria.” Associação Brasileira



                                           6
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20           PageID.281      Page 7 of 18




 de Medicina de Grupo v. Stryker Corp., 891 F.3d 615, 620 (6th Cir. 2018). “It bears

 emphasizing that identifying an alternate forum is a prerequisite for dismissal, not a

 factor to be balanced. If there is no suitable alternate forum where the case can

 proceed, the entire inquiry ends.” Id. at 619–20.

       GM has not met its burden of demonstrating that Mexico is an alternative

 forum that is available and adequate. First, GM contends that Mexico is an available

 and adequate forum because GM has consented to jurisdiction in Mexico and has

 agreed to toll any Mexican statutes of limitations that may have run. (See Mot. to

 Dismiss, ECF No. 10, PageID.71; Cooney Decl. ¶ 2, ECF No. 16-1, PageID.230–

 231.) But GM “has provided no evidence that its consent to jurisdiction in [Mexico]

 would be legally meaningful.” Associação Brasileira, 891 F.3d at 621. As the Sixth

 Circuit explained in Associação Brasileira, a defendant’s assertion that it is

 amenable to process in a foreign forum – without guidance from legal experts or

 citations to the forum’s law or to relevant treatises – may fail to demonstrate that the

 foreign forum is truly available:

              By way of analogy, a party’s consent to a federal court’s
              jurisdiction over her state-law claim worth $50,000 would
              not be legally meaningful; regardless of her consent, the
              federal court would be unable to hear the case for lack of
              subject-matter jurisdiction. See 28 U.S.C. § 1332. On the
              record before us, we do not know if Abramge can prove
              (or if Stryker admits) that Stryker has any connection to
              Brazil, nor do we know if Brazilian courts permit litigation
              over this subject matter. Without guidance from Brazilian
              legal experts or even citations to Brazilian law or treatises,

                                            7
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20          PageID.282      Page 8 of 18




              we do not know whether Brazil’s personal and subject-
              matter jurisdiction requirements could be satisfied on the
              facts alleged here. Stryker must point to some evidence in
              the record indicating that Brazil truly is “available,” lest
              Abramge be left without a forum in which to press its case.
              See Deb v. SIRVA, Inc., 832 F.3d 800, 813 (7th Cir. 2016);
              Solari, 654 Fed.Appx. at 767; Estate of Thomson [ex rel.
              Estate of Rakestraw v. Toyota Motor Corp. Worldwide,
              545 F.3d 357, 365 (6th Cir. 2008)]; see also, e.g., Kamel
              v. Hill-Rom Co., 108 F.3d 799, 803 (7th Cir. 1997)
              (relying in part on an expert affidavit explaining that Saudi
              law recognizes consents to jurisdiction).

 Id. at 621–22. Here, GM seems to assume that its consent to jurisdiction in a

 Mexican court would be valid, enforceable, and sufficient to permit such a court to

 adjudicate this action. But without any supporting evidence or analysis, this Court

 lacks a sufficient basis to reach that conclusion.

       Second, GM highlights that several other American courts have found

 Mexican courts to be adequate and available fora for products liability actions

 against American manufacturers. (See Mot. to Dismiss, ECF No. 10, PageID.71–73;

 citing, among other cases, In re Ford Motor Co., 591 F.3d 406 (5th Cir. 2009),

 Vasquez v. Bridgestone/Firestone, Inc., 325 F.3d 665 (5th Cir. 2003), Gonzalez v.

 Chrysler Corp., 301 F.3d 377 (5th Cir. 2002), and Hernandez v. Ford Motor Co.,

 760 N.W.2d 751 (Mich. Ct. App. 2008).) GM says that these cases confirm that a

 Mexican court would be an adequate and available forum for this action. The Court

 disagrees.




                                            8
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20         PageID.283   Page 9 of 18




       The cases cited by GM do not purport to establish or apply a per se rule that

 a Mexican court is an adequate and available forum for a product liability action

 against an American manufacturer whenever, as here, the manufacturer consents to

jurisdiction. Instead, each American court in the cases cited by GM undertook a

careful case-specific inquiry – that considered, among other things, particular

Mexican laws and remedies as well as expert testimony concerning Mexican law –

to determine whether the Mexican court in question was an available and adequate

forum. See, e.g., Gonzalez, 301 F.3d at 381–83 & 381 n.5 (analyzing whether the

remedy available to plaintiff under the law in the State of Mexico – one of the 32

states in the country of Mexico – rendered the courts of that state inadequate);

Vasquez, 325 F.3d at 671–72 & 672 n.4 (analyzing whether the remedy available to

plaintiff under the law in the State of Nuevo Leon, Mexico, rendered the courts in

that state adequate and relying in part on testimony by defendant’s expert that Nuevo

Leon law provided an adequate remedy for plaintiff’s wrongful death cause of

action); Hernandez, 760 N.W.2d at 752–58 (relying in part on expert testimony and

citations to Mexican law to determine that Mexico was an available forum for

 plaintiff’s litigation). Here, in contrast, GM has not undertaken a case-specific

 analysis – much less provided expert testimony or directed the Court to applicable

 Mexican federal or state laws or remedies – demonstrating that a Mexican court

 would be an adequate and available forum for this action.



                                         9
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20         PageID.284    Page 10 of 18




       It may well be that GM could have established that a Mexican court would be

 an adequate and available forum. But it failed to do so. That failure, alone, requires

 denial of GM’s motion. See Associação Brasileira, 891 F.3d at 619–20. However,

 as described below, the Court would have denied GM’s motion even if GM had

 shown that a Mexican court is an adequate and available alternative forum.

                                           C

       “If an adequate alternative forum is available, then courts examine whether

 the plaintiff’s choice of forum is unnecessarily burdensome.” Jones, 920 F.3d at

 1092 (citing Zions First Nat’l Bank v. Moto Diesel Mexicana, S.A. de C.V., 629 F.3d

 520, 523 (6th Cir. 2010)). “To guide that analysis, courts look to the private and

 public interests that the Supreme Court listed in Gulf Oil Corp. v. Gilbert, 330 U.S.

 501 [(1947)].” Id. “The onus of showing that a plaintiff’s choice of forum is

 unnecessarily burdensome falls on the defendant.” Hefferan v. Ethicon Endo-

 Surgery Inc., 828 F.3d 488, 498 (6th Cir. 2016). GM has not carried that burden.

                                           1

       The private-interest factors weigh against dismissing this action for forum non

 conveniens. “Private-interest factors include ‘the relative ease of access to sources

 of proof; availability of compulsory process for attendance of unwilling, and the cost

 of obtaining attendance of willing, witnesses; possibility of view of premises, if view

 would be appropriate to the action; and all other practical problems that make trial



                                           10
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20          PageID.285    Page 11 of 18




 of a case easy, expeditious and inexpensive.” Id. (quoting Gulf Oil, 330 U.S. at 508).

 The Court addresses each factor in turn.

       Ease of Access to Sources of Proof. GM has not demonstrated that access to

 sources of proof renders litigating in Michigan more burdensome than litigating in

 Mexico. Key witnesses and documents regarding GM’s allegedly defective design,

 testing, and manufacture of the Sierra are located in Michigan, not in Mexico, and

 the documents that are here require no translation. (See Resp., ECF No. 15,

 PageID.157, 193; see also Duha v. Agrium, Inc., 448 F.3d 867, 875–77 (6th Cir.

 2006) (holding that the ease-of-access favor weighed against dismissal when the

 bulk of the relevant documents were located in the United States and written or

 translated in English).) Moreover, the police report of the accident has already been

 translated into English (see Translated Accident Report, ECF No. 10-3), and the

 Sierra is stored in the United States – where the parties and their experts have already

 inspected it. (See Resp., ECF No. 15, PageID.154–155; Leger Decl. ¶¶ 7–10, ECF

 No. 15-2, PageID.207–208.) Finally, GM has not demonstrated that the cost or

 difficulty of obtaining or translating any other sources of proof in Mexico would be

 especially burdensome.

       Availability of Compulsory Process. GM also has not demonstrated that a

 lack of compulsory process over Mexican witnesses favors litigating in Mexico. GM

 contends that Mexican “witnesses will be beyond the subpoena power of United



                                            11
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20        PageID.286    Page 12 of 18




 States courts, raising complicated issues in obtaining relevant evidence from

 investigating officers, medical examiner[s], and other Mexican government

 agencies.” (Resp., ECF No. 10, PageID.78–79.) But GM has not identified any

 particular witness who is unwilling to appear and thus would require compulsory

 process to ensure their attendance. See Duha, 448 F.3d at 877 (“[A]lthough the

 availability of compulsory process is properly considered when witnesses are

 unwilling, it is less weighty when it has not been alleged or shown that any witness

 would be unwilling to testify.”). Nor has GM submitted any evidence that the “cost

 of travel and of obtaining testimony of witnesses” would be “an oppressive or

 vexatious burden” on GM. Zions, 629 F.3d at 526.

       Possibility of View of Premises. GM contends that “[p]hysical evidence is

 also located in Mexico, most crucially the accident scene and roadway, which will

 require experts, investigators, and possibly lawyers to travel to Mexico.” (Mot. to

 Dismiss, ECF No. 10, PageID.79.) But GM’s lawyers and experts would have to

 undertake that travel regardless of where this action is litigated. Thus, this factor

 does not weigh in favor of transfer.

       Other Practical Problems. Finally, GM has not demonstrated that any other

 practical problems render litigating in Michigan more burdensome than litigating in

 Mexico.    GM argues that “[i]nterpreters and translations will be required for

 depositions and essential documents” and that “[m]ultiple trips across the border



                                          12
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20          PageID.287    Page 13 of 18




 (both ways) will be required for discovery and trial.”5 (Mot. to Dismiss, ECF No.

 10, PageID.77.) But this lawsuit will likely require translations and multiple trips

 across the border regardless of where it is litigated. Accordingly, GM has not

 demonstrated that the costs of travel, translation, or interpretation make litigating in

 Michigan unduly burdensome.

                                             2

       The public-interest factors, in contrast, weigh in favor of dismissing this

 action for forum non conveniens. “Public-interest factors include administrative

 difficulties flowing from court congestion; the local interest in having localized

 controversies decided at home; the interest in having the trial of a diversity case in a

 forum that is at home with the law that must govern the action; the avoidance of

 unnecessary problems in conflict of laws, or in the application of foreign law; and

 the unfairness of burdening citizens in an unrelated forum with jury duty.” Hefferan,

 828 F.3d at 500 (internal quotation marks omitted) (quoting Piper Aircraft, 454 U.S.

 at 241 n.6). The most relevant public-interest factors here relate to local interests in

 the litigation and to conflict of laws issues.

       Local Interest in Deciding a Local Controversy.           Given the decedents’

 connections to Mexico and the location of the injury in Mexico, Mexico has a strong


 5
   GM raised this argument in the context of the public-interest factors, but the Court
 reads this argument as sounding in a private-interest argument that litigating in
 Michigan would be more burdensome to GM than litigating in Mexico.

                                            13
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20         PageID.288       Page 14 of 18




 interest in having this dispute adjudicated in a Mexican court. As the Sixth Circuit

 has explained:

              [W]hen a case pits an American manufacturer against
              foreign nationals injured at home by a product sold there,
              the ‘incremental deterrence’ of trial in the United States
              usually cannot overcome the foreign forum’s interest in
              the dispute. . . . The country where a product is sold, used,
              and regulated has a strong interest, often an
              insurmountably strong interest, in litigation involving that
              product.”

 Id.6

        Conflict of Laws. “The public interests favor dismissal not just when a court

 has to apply foreign law, but also when the court ‘would be required to untangle

 problems in conflict of laws[.]’” Jones, 920 F.3d at 1094 (quoting Piper Aircraft,

 454 U.S. at 251) (emphasis in original). This case seems to present such problems.

 Both parties raise serious arguments about whether Michigan or Mexican law should

 apply to Plaintiffs’ claims. (See Mot. to Dismiss, ECF No. 10, PageID.74–75; Resp.,

 ECF No. 15, PageID.187–191; Reply, ECF No. 16, PageID.223–224.) The Court

 does not take a position at this time about which law should apply. But the fact that

 the Court will have to “untangle” a substantial conflict-of-laws dispute weighs in

 favor of dismissing the action for forum non conveniens. Jones, 920 F.3d at 1094.


 6
   The record is unclear regarding where the Sierra was purchased or who owned it.
 In the Accident Report, the vehicle’s ownership is listed as “unknown due to lack of
 documentation,” and no insurance policy was associated with the vehicle.
 (Translated Accident Report, ECF No. 10-3, PageID.94.)

                                           14
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20         PageID.289     Page 15 of 18




       Additional factors. The remaining public-interest factors are neutral. There is

 no persuasive evidence that the burden on jurors in this Court would be different

 than the burden on jurors in a Mexican court, nor is there evidence of congestion in

 this Court or in a Mexican court that would affect the forum non conveniens analysis.

                                           3

       In sum, the private-interest factors weigh in favor of retaining the action here,

 and the public-interest factors weigh in favor of dismissal for forum non conveniens.

 The competing interests are roughly in equipoise. That is not sufficient to warrant a

 transfer based upon forum non conveniens. See Hefferan, 828 F.3d at 498

 (explaining that transfer based upon forum non conveniens is appropriate only where

 the defendant shows that the plaintiff’s choice of forum is “unnecessarily

 burdensome”).

                                           D

       A transfer based upon forum non conveniens would be especially

 inappropriate here – with the roughly equal balance between the private and public

 interests – given that, as described below, the Plaintiffs’ choice of forum is entitled

 to at least some deference. The Sixth Circuit has offered the following guidance

 concerning the level of deference to be afforded a plaintiff’s forum choice:

              Forum non conveniens, as we mentioned, is largely
              intended to secure convenient trials, and we defer to a
              plaintiff’s choice of forum based on an assumption that the
              plaintiff will choose a convenient forum. That assumption

                                           15
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20         PageID.290    Page 16 of 18




              is stronger when a plaintiff picks his home forum, so we
              give greater deference in those circumstances. Hefferan,
              828 F.3d at 493 (citation omitted). We likewise defer less
              to a plaintiff who picks a foreign forum because the
              assumption is weaker. Id. Those assumptions and the
              corresponding levels of deference are helpful tools, not
              oppressive masters. When the facts plainly show that the
              assumptions do not hold true, then courts need not adhere
              blindly      to    the     corresponding     levels     of
              deference. See id. (“Although descriptively accurate and
              useful in many cases, that is not an unyielding rule that
              district courts must apply with equal force in every
              situation.”).

 Jones, 920 F.3d at 1094–95. The Sixth Circuit has explained this deference analysis

 as a “sliding convenience scale” where “the greater the plaintiff’s connection to the

 United States ‘and the more it appears that considerations of convenience favor the

 conduct of the lawsuit in the United States, the more difficult it will be for the

 defendant to gain dismissal for forum non conveniens.’” Hefferan, 828 F.3d at 493–

 94 (quoting Iragorri v. United Techs. Corp., 274 F.3d 65, 72 (2d Cir. 2001) (en

 banc)).

       The Court concludes that Plaintiffs’ choice of forum here is entitled to at least

 some deference even though, as Plaintiffs acknowledge, for forum non conveniens

 purposes “they are foreign.” (Resp., ECF No. 15, PageID.176.) First, there is at least

 some connection between the Plaintiffs, the decedents, and the United States. One

 of the decedents (Jose Remedios Silva Garcia) lived in the United States, and two of

 the Plaintiffs (Jose Remedios Silva Cruz and Maria Clara Beltran Fraire) live in the



                                          16
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20         PageID.291    Page 17 of 18




 United States. Second, and more importantly, Plaintiffs chose a convenient forum.

 GM is at home in Michigan. (See Notice of Removal, ECF No. 1, PageID.4.) GM

 is represented by Michigan counsel. And, as discussed above, most of the witnesses,

 documents, and other evidence related to Plaintiffs’ product liability allegations are

 located in Michigan. For these reasons, the Court will afford some deference to

 Plaintiffs’ choice of forum.

                                           E

       In sum, the balance of public and private interests does not weigh in favor of

 dismissal, and Plaintiffs’ choice of this forum is entitled to at least some deference.

 Under these circumstances, even if GM had established that a Mexican court would

 be an adequate and available forum, the Court would exercise its broad discretion to

 retain this action and to decline to dismiss based upon forum non conveniens. See

 Jones, 920 F.3d at 1090 (“Forum non conveniens decisions ‘are committed to the

 sound discretion of the trial court.’” (quoting Piper Aircraft, 454 U.S. at 257)).

                                          III

       Accordingly, for all of the reasons explained above, the Court DENIES GM’s

 Motion to Dismiss for Forum Non Conveniens (ECF No. 10).

       IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE
 Dated: June 2, 2020

                                           17
Case 4:19-cv-13003-MFL-RSW ECF No. 20 filed 06/02/20       PageID.292   Page 18 of 18




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on June 2, 2020, by electronic means and/or
 ordinary mail.

                                       s/ Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         18
